Citation Nr: 1819269	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-20 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation for degenerative disc disease (ddd) of the lumbar spine in excess of 10 percent prior to May 5, 2014, and in excess of 60 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to February 28, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 2000 to February 2008.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was previously before the Board in April 2014, December 2015, and in February 2017 at which time it was remanded for additional development to include the scheduling of a VA peripheral nerve examination.  Accordingly,  the Veteran underwent a VA examination for Back (Thoracolumbar Spine) Conditions in June 2017.  The Board finds that there has been substantial compliance with its remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  It is now returned to the Board.


FINDINGS OF FACT

1.  Prior to May 5, 2014, the Veteran's back disability has not been manifested by 
forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  Since May 5, 2014, the Veteran's back disability has not been manifested by unfavorable ankylosis of the entire spine.

3.  For the period prior to February 28, 2014, the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the service-connected ddd of the lumbar spine prior to May 5, 2014 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.71a, DC (DC) 5242 (2017).

2.  The criteria for a rating in excess of 60 percent for the service-connected ddd of the lumbar spine since May 5, 2014 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.71a, DC 5242 (2017).

3.  The criteria for a TDIU prior to February 28, 2014 have not been met.  38 U.S.C. § 1155, 5107 (2012
); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that in a February 2018 Post-Remand Brief, the Veteran's representative indicated the Veteran's assertion that his lumbar condition has worsened since the last VA examination in June 2017.  The Veteran asserts that his lumbar spine condition causes him to be "totally incapacitated due to pain and flare-ups."  However, the Board notes that the Veteran's low back disability is currently rated under DC 5242 at 60 percent, which is the maximum rating for Intervertebral Disc Syndrome (IVDS).  While the Board acknowledges the Veteran's contention that his back condition has worsened, without alleging more than a mere worsening, a new examination is not warranted.  The record does not indicate that the Veteran has reported or displayed any signs of ankylosis during the appeal period, a requirement for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

I.  Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).




A. Degenerative Disc Disease - Back

The Veteran contends that his ddd warrants a rating higher than currently assigned for the period before and after May 5, 2014.

Disabilities of the spine are rated under the General Formula (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes).  See 38 C.F.R. § 4.71a, DC 5235-5242.

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.

The General Formula provides that an evaluation of 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2).

The General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  

IVDS is rated either under the General Formula or under the Formula for Rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a ten percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is in order. Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1) to the formula for rating IVDS specifies that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

When evaluating joint disabilities rated based on limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and when those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Service connection for chronic back pain with ddd of the lumbar spine was granted in the August 2010 rating decision on appeal with an effective date of March 29, 2010 and an initial noncompensable disability rating was assigned.  In an April 2015 rating decision, the agency of original jurisdiction (AOJ) assigned an initial rating of 10 percent from the date of grant of service connection and a 60 percent rating from May 5, 2014, the date of a VA examination.  The 10 percent rating was assigned under the General Formula and the 60 percent rating was assigned under the Formula for Rating IVDS based on incapacitating episodes.  

i.  Prior to May 5, 2014

The Veteran contends that his ddd warrants a rating in excess of 10 percent prior to May 5, 2014.  The Veteran first filed a claim for his back condition on March 29, 2010.  In the October 2015 Appellate Brief, the Veteran's representative states that the evidence shows that the Veteran has met at least the 60 percent evaluation for the entire period on appeal.

Medical treatment records from April 2010 include a July 17, 2009 record, which indicates constant back pain and that he has lower back spasms associated with unbearable pain.

The Veteran underwent a VA examination on May 25, 2010.  The report indicates moderate throbbing pain for 3 to 7 days with frequency of pain noted as weekly to monthly.  It indicates that the pain radiates down his left leg and feels "sharp like electricity."  No flare ups, incapacitating episodes of spine disease, limitation of walking, ankylosis, or any other abnormal spinal curvatures are noted.  Range of motion findings were normal.

VA treatment records received in February 2011 include a record dated September 30, 2010 noting back pain since 2006.  The record notes that the Veteran is an electrician, which makes his pain worse.  Range of motion was noted as fair to good.  VA treatment records received in May 2013 indicate that the Veteran had low back pain, no ROM findings were noted for his back.

A higher rating of 20 percent is not warranted because forward flexion of the thoracolumbar spine is greater than 60 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees, and there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The record indicates no evidence of ankylosis of the thoracolumbar spine.  The first indication that the Veteran had incapacitating episodes associated with his spine disability in the May 2014 examination report.  This is the first date that it is factually ascertainable that he had such incapacitating episodes.  Hence, a rating higher than 10 percent is not warranted prior to May 5, 2014.

Based on a review of the record, the Board finds that the preponderance of the evidence is against a schedular rating higher than 10 percent for the Veteran's back condition prior to May 5, 2014.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

ii.  Since May 5, 2014

The Veteran contends that his ddd of the lumbar spine warrants a rating in excess of 60 percent since May 5, 2014.

A May 2014 VA peripheral nerve (PN) Disability Benefits Questionnaire (DBQ) notes IVDS and sciatica.  Gait was normal and there was no upper or lower extremity peripheral nerve pathology noted.  The DBQ provides that the Veteran's symptoms attributable to PN conditions included severe constant pain (may be excruciating at times) in the right lower extremity, and moderate intermittent pain (usually dull) in the right lower extremity.  However, the DBQ also described the Veteran's right sciatic nerve as normal.  The Board previously determined that another VA peripheral nerve DBQ was needed to determine the severity of the Veteran's sciatica.

Accordingly, the Veteran underwent another VA examination in June 2017.  The report indicates forward flexion limited to 55 degrees, extension limited to 10 degrees, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation to 30 degrees each.  The report indicates no ankylosis of the spine and no episodes of bed rest during the past 12 months.

Therefore, the Board finds that the preponderance of the evidence is against a schedular rating higher than 60 percent for the Veteran's back condition since May 5, 2014.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

A higher rating of 100 percent is not warranted because unfavorable ankylosis of the entire spine is not indicated in the record.  Accordingly, the Board concludes that a rating in excess of 60 percent for the Veteran's back disability is not warranted for any period of time on appeal.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected ddd of the lumbar spine disability is not warranted based on functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating prior to May 5, 2014 and 60 percent rating thereafter, and no higher.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the evidence of record does not, however, reflect the degree of functional limitation needed for the next higher rating.  The Board finds that the most probative evidence consists of those examination reports prepared by trained medical professionals and such evidence demonstrates that the currently assigned ratings are appropriate.

Based on the foregoing, the Board concludes that the Veteran's low back disability has been no more than 10 percent disabling prior to May 5, 2014, and no more than 60 percent disabling since May 5, 2014.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Extraschedular

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of ddd of the lumbar spine are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2017) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).

II.  TDIU prior to February 28, 2014

This issue was previously before the Board in December 2015 when the Board determined that the issue of entitlement to TDIU was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was granted TDIU effective February 28, 2014, the date that he met the schedular requirements for TDIU.  The Veteran contends that he is entitled to TDIU prior to February 28, 2014.

A "schedular" TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

The Veteran has five service-connected disabilities.  These are chronic back pain associated with DDD lumbar spine, rated at 10 percent from March 29, 2010 and 60 percent from May 5, 2014; posttraumatic stress disorder (PTSD), rated at 30 percent from March 29, 2010; status post left knee meniscectomy with mild functional impairment, rated at 10 percent from March 29, 2010 and 30 percent from February 28, 2014; right shoulder disability, rated at 20 percent from March 29, 2010; and tinnitus, rated at 10 percent from March 29, 2010.  Prior to February 28, 2014, the Veteran did not meet the schedular percentage requirement.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16.  38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In determining the severity of impairment, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

The Veteran's May 2010 VA examination report indicates that the Veteran's back condition had a significant effect on his usual occupation.  The report notes that the Veteran was assigned different work duties, had decreased mobility, and had problems with lifting and carrying.  The examiner does not state that the Veteran was unable to secure or follow substantially gainful employment.

VA treatment records from May 2013 include a record from December 21, 2011 which notes that the Veteran was employed in a coal mine as a lead electrician.

The record indicates in a May 2014 VA examination for PTSD that the Veteran graduated from high school, attended a couple years of community college, and worked in construction and in coal mines.  The report indicates that he was fired from his job in a coal mine due to his drug use.  The report indicates that the Veteran started college in 2012, worked as an outreach minister, noting that it would "become a paid job when he becomes ordained in June," and that the Veteran performed public speaking engagements for large churches.

Records from Social Security Administration (SSA) indicate that the Veteran reported that he stopped working November 21, 2012 because "certain stuff triggers in my life and I have nightmares and I get real mad."  He indicates that his knee and back cause him problems requiring medication and that he cannot work on medication.  He notes that he has flashbacks related to service.  The Veteran indicated that he believes his conditions became severe enough to keep him from working on March 15, 2007 and that his highest grade of school completed was 3 years of college in 1996.

Review of the record shows that the Veteran's psychiatric disability does not result in the severity of symptoms that would render him unemployable.  The June 2014 examination report documents some symptoms of a psychiatric disorder but the behavioral observations of symptoms explained in the examination does not show a psychiatric disability picture that would prevent substantially gainful employment.  The Board has not ignored the December 2011 VA treatment records documenting a suicide attempt and subsequent records.  Those records, however, to not present a disability picture of inability to secure and follow a substantially gainful occupation due to his service-connected psychiatric disability.  Similarly, treatment records and examination reports do not show that his physical disabilities would preclude sedentary employment.  The record does not show that the combination of his psychiatric and physical service connected disabilities (including medication to treat such) would render him unable to secure and follow all substantially gainful occupations, given his educational and experience background.  

Based on a review of the medical findings, the Board finds that the preponderance of the evidence indicates that the Veteran's service-connected disabilities did not prohibit him from securing and following gainful employment prior to February 28, 2014.  The Board concludes that referral of this matter for extraschedular consideration is not indicated.  The preponderance of the evidence is against this claim for entitlement to TDIU prior to February 28, 2014.  Therefore, there is no reasonable doubt to be resolved.  The appeal for this matter must be denied.  38 U.S.C. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial disability evaluation for degenerative disc disease of the lumbar spine in excess of 10 percent prior to May 5, 2014, and in excess of 60 percent thereafter is denied.

Entitlement to a TDIU prior to February 28, 2014 is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


